Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (the “Agreement”) is made by and
between HERITAGE INSURANCE HOLDINGS, INC. (the “Company”) and Kent Linder (the
“Executive” and together with the Company, the “Parties”).

WHEREAS, Executive is an at-will employee of the Company;

WHEREAS, Executive has elected to terminate Executive’s at-will employment
effective as of December 22, 2014 (the “Termination Date”); and

WHEREAS, the Parties intend that the Agreement supersede and replace the
employment agreement between the Parties dated as of January 1, 2014 (the
“Employment Agreement”), except for the restrictive covenants specified in
Section IV of the Employment Agreement, which shall survive and remain in full
force and effect;

NOW, THEREFORE, for good and valuable consideration as described herein, the
Parties agree as follows:

1. The Company hereby acknowledges that (a) Executive’s employment with the
Company shall be terminated effective as of the Termination Date, and
(b) Executive’s termination shall constitute Executive’s ceasing to be an
employee and officer of the Company as of the Termination Date.

2. Executive acknowledges that Executive received this Agreement on the
Termination Date. Executive has twenty-one (21) calendar days from the
Termination Date to sign this Agreement (the “Review Period”). If not signed by
Executive by the end of the Review Period, the Company may withdraw the
Agreement. Executive may at Executive’s own discretion sign the Agreement at any
time prior to the expiration of the Review Period. Executive has the right to
revoke the Agreement at any time within seven (7) calendar days of the date
Executive signs it (the “Revocation Period”). In order to revoke the Agreement,
Executive must provide written notice of the revocation to Richard Widdicombe,
President & CEO, Heritage Insurance Holdings, Inc., 2600 McCormick Drive, Suite
300, Clearwater, FL 33759. If Executive does not provide written notice of the
revocation, this Agreement will be effective and enforceable at the close of
business on the last day of the Revocation Period (the “Effective Date”).

3. If Executive executes and does not revoke this Agreement, the Company shall
provide the following payment and benefits:

a. The Company shall pay Executive $100,000 in a lump sum in cash no later than
60 calendar days following the Termination Date; provided, however, that if the
60th calendar day following the Termination Date occurs in a different taxable
year than the Termination Date, this payment shall be made no earlier than
January 1 of the second taxable year.



--------------------------------------------------------------------------------

b. Notwithstanding any language to the contrary in the Heritage Insurance
Holdings, Inc. Omnibus Incentive Plan or in any award agreement issued
thereunder, (i) all unvested stock options held by Executive shall become
immediately fully vested as of the Effective Date and (ii) all vested stock
options held by Executive shall remain exercisable for a period of 1 year
following the Termination Date.

4. The Company acknowledges and agrees that Executive shall not be bound by and
required to observe any pending or future Company-imposed “blackout period”
restricting the sale of stock of the Company by management and others associated
with the Company. Executive agrees that, notwithstanding any blackout period,
any sales of stock of the Company by Executive shall be made in compliance with
all applicable securities laws requirements.

5. In exchange for and subject to the receipt by Executive of the benefits
provided in Section 3, Executive, on Executive’s own behalf and on behalf of
anyone who may claim by or through Executive, hereby waives, releases, and
forever discharges the Company and all of its parents, divisions, affiliates,
related entities, and subsidiaries (the “Heritage Global Parties”), and their
fiduciaries, administrators, members, partners, shareholders, directors,
officers, agents, employees, attorneys, predecessors, successors and assigns
(all of the parties receiving the benefit of this waiver, release, and discharge
shall be referred to jointly as the “Released Parties”), with respect to any and
all claims or causes of action that Executive now has, ever had, or will ever
have or may allege to have, whether known or unknown, arising on or before the
Effective Date, except for the following: (a) any right Executive may have to
continue Executive’s group health insurance coverage pursuant to applicable law;
(b) any vested benefits; (c) any accrued but unused Paid Time Off; and (d) any
claim that cannot be released by law.

6 The release in Section 5 includes any claims, demands, liabilities and causes
of action that arise from or relate to Executive’s employment with or
termination of employment from the Company. Executive understands and agrees
that the claims being waived, released, and discharged in this Agreement include
those arising under the Age Discrimination in Employment Act as amended by the
Older Workers Benefit Protection Act (the “ADEA”), Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1866, the Americans With Disabilities Act,
the Florida Civil Rights Act, any other local, county, state or federal fair
employment law, the Fair Labor Standards Act, the Employee Retirement Income
Security Act, the Equal Pay Act, the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act, and any other statute,
regulation, executive order or ordinance, and any and all claims based upon
alleged wrongful or retaliatory discharge, intentional infliction of emotional
distress, defamation, invasion of privacy, personal or business injury,
negligence, breach of contract or any other contract or tort claims under the
common law. In the event of any future proceedings based upon any matter
released herein, Executive agrees that Executive is not entitled to and shall
not receive any further recovery.

 

2



--------------------------------------------------------------------------------

7. Executive agrees not to bring any suit, arbitration, inquiry, proceeding or
investigation of any kind against any of the Released Parties asserting any
claim or cause of action subject to the release in Section 5, provided, however,
that nothing in this Agreement shall be construed to prohibit Executive from
initiating or maintaining a charge of discrimination with the Equal Employment
Opportunity Commission or other Fair Employment Practice Agency, or from
otherwise fully cooperating with and/or participating in any investigation by
the Equal Employment Opportunity Commission or other government
agency. Executive is, however, waiving his rights to any monetary recovery
should any such agency pursue any claims on his behalf.

8. This Agreement is not an admission of wrongdoing or liability by either
Party. The Parties are entering into this Agreement solely to resolve any
disputes that may exist between them.

9. Executive represents and warrants that Executive is the sole owner of the
actual or alleged claims, demands, rights, causes of action and other matters
relating to Executive’s employment with the Company or the termination of such
employment that are released herein; that the same have not been assigned,
transferred or disposed of by fact, by operation of law, or in any manner
whatsoever; and that Executive has the full right and power to grant, execute,
and deliver the releases, undertakings and agreements contained herein.
Executive further represents and warrants that Executive has not filed or
initiated any legal, equitable, administrative or any other proceedings against
any of the Released Parties, and that no such proceeding has been filed or
initiated on Executive’s behalf.

10. Executive represents and warrants that, other than the amounts described in
Section 3 and excluded from the release in Section 5, Executive has received all
wages, salary, bonuses, commissions, compensation, and other payments or
benefits that may have been owed to Executive because of Executive’s employment
with the Company, and that Executive has been reimbursed for all business
expenses incurred on the Company’s behalf. Executive further represents and
warrants that Executive has no known workplace injury or occupational disease
and has been provided and/or has not been denied any leave requested under the
Family and Medical Leave Act or any state or local leave law. Executive agrees
that should Executive bring any claims at any time against the Company for any
wages, salary, bonuses, commissions, compensation, or other payments or benefits
arising out of or relating to Executive’s employment with the Company, to any
occupational injury or disease, or to any leave request, the amounts described
in Section 3 above will be offset against the amount of any recovery Executive
may obtain in connection with such claims.

11. Executive acknowledges that Section IV of the Employment Agreement,
including but not limited to all restrictive covenants contained therein, shall
remain in full force and effect through and following the Effective Date.
Nothing in this Agreement shall relieve Executive of any obligations to the
Company pursuant to any other non-competition, non-solicitation, confidentiality
or trade secrets agreement previously executed by Executive. Executive agrees to
comply with the terms of such agreements applicable to Executive following the
Termination Date.

 

3



--------------------------------------------------------------------------------

12. Executive agrees that Executive will not disparage, criticize, condemn or
impugn the Heritage Global Parties or any of their products or services. The
Company agrees that members of the Company’s board of directors and the
Company’s executive officers will not disparage, criticize, condemn or impugn
Executive.

13. Executive agrees to maintain the confidentiality of the terms of this
Agreement, except that Executive may discuss its contents with Executive’s
immediate family members, spouse or domestic partner, attorney or tax advisor.

14. Executive agrees to cooperate with the Company in any current or future
litigation or potential litigation or other legal matters, including any
arbitrations or regulatory inquiries or investigations, subject to Executive’s
professional obligations, including but not limited to meeting with and fully
and truthfully answering the questions of the Company or its representatives or
agents, and testifying and preparing to testify at any deposition or trial,
subject to reimbursement for reasonable out of pocket expenses approved by the
Company and incurred as a result of such cooperation. Executive also agrees to
provide truthful and timely answers to any questions the Company may have about
the work Executive performed during Executive’s employment with the Company.

15. Executive will return, as of the Termination Date, all property belonging to
the Company, including but not limited to, all files, computers, computer
software, records, documents, reproductions of any such records or software or
documents, equipment, keys, and pass codes, whether prepared or created by
Executive or otherwise coming into Executive’s possession or control in the
course of Executive’s employment with the Company.

16. If Executive breaches any provision of this Agreement, the Company may at is
its option suspend payments made under this Agreement and/or recover from
Executive any payments made under this Agreement, plus costs and attorney’s
fees. The Company may also pursue any other available remedies for any breach of
this Agreement.

17. Executive understands and agrees that this Agreement will be binding upon
Executive’s heirs, assigns, administrators, executors and legal representatives
and will inure to the benefit of the Company, its successors, and assigns.

18. This Agreement shall be subject to and construed in accordance with the laws
of the State of Florida. Exclusive venue shall be in the state and federal
courts of Pinellas County, Florida for any disputes arising out of the
interpretation or enforcement of this Agreement.

19. This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one agreement. Signatures transmitted by
facsimile or other electronic means shall be effective as original signatures
for execution of this Agreement.

20. It is the express intent of the Parties that in the event any provision of
this Agreement or restrictive covenant contained in the Employment Agreement or
any other applicable agreement is adjudicated by any court of competent
jurisdiction to be partially or totally invalid or unenforceable because of an
over-broad scope or for any other reason,

 

4



--------------------------------------------------------------------------------

then such covenant will be deemed modified to the extent necessary to render it
valid and enforceable under the laws of such jurisdiction, or alternatively, it
will be excised from the applicable agreement without effect on the validity of
the remaining provisions of the applicable agreement. However, in the event that
the waiver or release of any claim is found to be invalid or unenforceable and
cannot be modified as aforesaid, then Executive agrees that Executive will
promptly execute any appropriate documents presented by the Company that would
make the waiver or release valid and enforceable to the maximum extent permitted
by law.

21. Executive represents and warrants that Executive has read the foregoing
Agreement, that Executive understands its terms and voluntarily accepts this
Agreement in its entirety, that Executive has had ample opportunity to consult
with Executive’s own attorney concerning this Agreement if Executive so chooses,
and that Executive is knowingly and voluntarily entering into this Agreement.

22. Subject to Section 11 hereof, this Agreement integrates all of the
agreements and understandings between Executive and the Company concerning
Executive’s employment with the Company and termination thereof and supersedes
all prior negotiations, discussions or agreements relating to such subject
matter. There are no unwritten understandings, agreements or representations
regarding Executive’s employment with the Company or the termination thereof.
This Agreement may not be modified or amended except in a written agreement
signed by the Parties. All of the recitals and Whereas provisions set forth
above in this Agreement are expressly incorporated herein.

IN WITNESS WHEREOF, the undersigned have executed this Agreement freely and
voluntarily intending to be legally bound by it.

 

/s/ Kent Linder

KENT LINDER

Dated: December 22, 2014

 

HERITAGE INSURANCE HOLDINGS, INC. By:  

/s/ Bruce Lucas

Its:   Chief Executive Officer Dated:   December 22, 2014

 

5